UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6700


EMMANUEL E. SEWELL,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER; BOBBY P. SHEARIN; RICHARD R. GRAHAM;
LIEUTENANT J. L. HARBAUGH; LIEUTENANT D. DURST; LIEUTENANT
YACHENCH; LIEUTENANT HAGGARD; SERGEANT SIMMONS; SERGEANT R.
R. SHANK; SERGEANT R. H. LIPHOLD, JR.; SERGEANT LANCASTER;
SERGEANT G. B. MCALPINE; SERGEANT M. BULGER; SERGEANT D. L.
SMITH; SERGEANT MCKENZIE; L. GIRVIN, CO II; P. DEIST, CO II;
J. A. FRIEND, CO II; R. KEEFER, CO II; J. W. PRITTS, CO II;
KISNER, CO II; R. R. HOLLINS, CO II; T. A. MELLOT, CO II;
KENNELL, J.A., CO II; PETERS, CO II; KALBAUGH; M. HUBNER;
SMITH; JODI STOUFFER; TINA M. GERAGHTY; SUSIE CUNNINGHAM;
SHARON BAUCOM; MARY JOE SABETTELLI; DR. BEN OTEYZA; DR.
MAJID ARNAOUT; P.A. GREG FLURY; NURSE STEVE BRAY; NURSE
AFRICA; NURSE CHRISTINA B.; NURSE JANICE GILMORE; DR. JAMES
HOLWAGER; SHERRY HEFFERCAMP; LAURA MOULDEN; OFFICE OF THE
ATTORNEY GENERAL,

                Defendants – Appellees,

          and

WARDEN; STEPHEN Z. MEEHAN; JOSEPH B. TETRAULT; PAULINE K.
WHITE,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-00614-DKC)
Submitted:   October 15, 2012          Decided:   October 30, 2012


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel E. Sewell, Appellant Pro Se.   Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland; Philip
Melton Andrews, Ryan Alexander Mitchell, KRAMON & GRAHAM, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Emmanuel E. Sewell appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                  We

have     reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     See Sewell v. Stouffer, No. 8:11-cv-00614-DKC (D. Md.

Mar. 9, 2012).      We deny Sewell’s pending motions.            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3